Citation Nr: 1515963	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  08-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a cervical strain between June 1, 2005 and April 20, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to June 1991; from May to August 1994; from January to October 2003; and from June 2004 to May 2005.  He also served in the reserves.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Regional Office in Cleveland, Ohio.  The case was certified to the Board by the Pittsburgh, Pennsylvania RO.

In March 2009, a hearing was held before the undersigned at the Pittsburgh, Pennsylvania Regional Office.  A transcript of that hearing is of record.

In February 2012, the Board, inter alia, denied entitlement to an initial compensable rating for a cervical strain between June 1, 2005 and April 20, 2010, as well as entitlement to an initial compensable rating for a right shoulder strain.  The appellant appealed those decisions to the United States Court of Appeals for Veterans Claims.  In August 2012, the Court granted a joint motion for remand.

In May 2013, the Board, in pertinent part, denied entitlement to an initial compensable rating for a cervical strain between June 1, 2005 and April 20 2010.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims.  In a September 2014 memorandum decision, the Court set aside the May 2013 Board decision and remanded the matter for further proceedings.

The Board has reviewed this claim using the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system.  


FINDING OF FACT

Between June 1, 2005 and April 20, 2010, the Veteran's cervical strain was not manifested by either forward cervical flexion less than 40 degrees, or a combined range of cervical motion less than 335 degrees, or by cervical muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for a cervical strain between June 1, 2005 and April 20, 2010 were not met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date has been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c) .

Analysis  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's cervical strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  That Code in turn is governed by the General Rating Formula for Diseases and Injuries of the Spine which provides that a 10 percent rating is warranted upon evidence of cervical forward flexion greater than 30 degrees but not greater than 40 degrees or combined range of cervical motion greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability is warranted where there is evidence of cervical forward flexion greater than 15 degrees but not greater than 30 degrees; or the combined range of cervical motion not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a .

As the Veteran is not service connected for an intervertebral disc syndrome, there is no need to address regulations pertaining to that disorder. 

Under the rating criteria separate ratings can be provided for neurological disorders associated with disorders of the spine under 38 C.F.R. § 4.124a.  Neurological disorders associated with the Veteran's cervical disability are not demonstrated by the evidence of record and therefore will not be discussed in the analysis below.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca, 8 Vet. App. at 206 . Significantly, however, the general rating formula for cervical disorders is controlling because VA must follow its own regulations.  Browder v. Derwinski, 1 Vet. App. 204, 205 (1991).  The provisions of 38 C.F.R. § 4.71a specifically require that cervical disorders are to be rated under the prescribed criteria with or without symptoms such as pain (whether or not the pain radiates), with or without stiffness, and with or without aching in the area of the spine affected by residuals of injury or disease.  Simply put, the presence of pain is already taken into account in the formula.  68 Fed.Reg. 51454 -5 (Aug. 27, 2003) ("Pain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm.  Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine.") (Emphasis added). 

The Board acknowledges that the Court in Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010), held that the Board must discuss any additional limitations a claimant experiences due to pain, weakness or fatigue.  The obligation to discuss, however, is not an obligation to ignore the clear language of the controlling general rating formula. 

A July 2005 VA general medical examination noted the Veteran's assertion that he had pain when he turned his head, particularly to the right, and when he used his right shoulder.  There were no flare-ups nor was subluxation, locking or stiffness reported.  Physical examination revealed that the cervical spine had a correct alignment.  There were no obvious deformities, no swelling or redness, no tenderness to palpitation.  Forward flexion, backward extension, and lateral flexion were to 0 to 45 degrees.  Rotation was from 0 to 80 degrees bilaterally with pulling on the right.  There was no evidence of weakness, palpable muscle spasms on repetitive motion, decreased endurance or easy fatigability found with repetitive range of motion.  There was no further limitation of motion with repetition. Tenderness was the most limiting factor.   The Veteran did not use an assistive devices or experience significant pain at the time of the examination, and he denied flare-ups.  The examiner did not find that cervical pain radiated to the extremities. X-ray of the cervical spine revealed normal findings. 

In a June 2006 VA medical center treatment note, the Veteran reported cervical pain without radiculopathy.  

At a January 2007 VA medical center treatment session the Veteran noted decreased cervical pain with the use of Estim and exercise.  Motor strength was 5 out of 5 bilaterally. 

During his March 2009 Board Hearing, the Veteran testified that he had not had a pain free day since he injured his back.  He explained that he was limited in his ability to do many things he had done before his injury.  He explained that lifting and sitting caused his back to ache.  The Veteran's wife added that the appellant constantly complained about his back and that he went to work when he should have stayed home due to back pain. 

A May 2009 VA medical center acupuncture note reported the Veteran's complaints of neck pain.  Physical examination revealed mild paraspinal muscle tenderness.  A diagnosis of myofascial back pain was provided. 

At an April 2010 VA orthopedic examination the examiner noted that the Veteran reported a 2/10 dull midline aching pain.  There were no incapacitating episodes due to pain, and there was no evidence of physician prescribed bed rest.  There was no evidence of radiculopathy into the arms. Further, there were no flare-ups, stiffness, fatigue, parethesias, problems with hand weakness, and no interference with activities of daily living or employment was demonstrated.  Cervical forward flexion and extension were from 0 to 45 degrees, lateral flexion was from 0 to 45 degrees bilaterally, and lateral bilateral rotation from 0 to 80 degrees.  There was some midline tenderness over the low cervical spine but there was no muscle spasm.  Cervical lordosis was maintained.  Bilateral upper extremities had 5/5 strength and light touch sensation was equal bilaterally, reflexes were 2+ and equal bilaterally.  The Veteran could perform all daily activities of living without difficulty, and his neck disorder was not found to interfere with his job.  There was no cervical ankylosis present nor was there intervertebral disc syndrome.  X-rays were normal.

In this case, the preponderance of the evidence is against assigning a compensable disability rating for his cervical disorder between June 1, 2005 and April 20, 2010. During this period, the Veteran's range of cervical motion was consistently normal, ranging from 0 to 45 degrees, i.e., outside of minimum requirements for a 10 percent disability rating.  Muscle spasms were not shown nor was guarding. Localized tenderness or vertebral body fracture with loss of 50 percent or more of the height was not demonstrated by the evidence of record for this period.  Further neither cervical ankylosis, a cervical intervertebral disc syndrome nor residual neurological symptoms were demonstrated.  Accordingly, a compensable disability rating for the Veteran's cervical spine disability for this period is not warranted.

The Veteran contends that a compensable disability rating for his cervical spine disability is warranted under 38 C.F.R. § 4.59 for painful motion.  The Board acknowledges the Veteran's reports of cervical pain during this period of time.  The Board finds his reports of pain to be credible.  To that end, the July 2005 VA general medical examination noted the Veteran's assertion that he had pain when he turned his head, he reported cervical pain without radiculopathy in June 2006; in a May 2009 VA medical center acupuncture note the Veteran reported neck pain; and in April 2010 he reported a 2/10 dull midline aching pain.  The Board notes that 38 C.F.R. § 4.59 specifically provides that, "It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for a joint."  The Board, however, is compelled to conclude that the specific, plain and unambiguous meaning of 38 C.F.R. § 4.71a controls and must be followed.  The provisions of 38 C.F.R. § 4.71a specifically require that cervical disorders are to be rated under the prescribed criteria with or without symptoms such as pain.  Therefore, the presence of pain is already taken into account by the rating criteria.  

This is not a matter where the regulation is ambiguous.  Ambiguous regulations are to be resolved in the veteran's favor.  Brown v. Gardner, 513 U.S. 115 (1994).  Rather, this is a matter where the specific regulation, 38 C.F.R. § 4.71a, Diagnostic Code 5237, which specifically pertains to cervical strains, trumps the general regulation, 38 C.F.R. § 4.59 . Beverly v. Nicholson, 19 Vet.App. 394, 402 (2005) (acknowledging that general "cannon of interpretation that the more specific trumps the general").  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237 specifically pertain to the rating to be assigned a cervical strain.  Those provisions clearly state that a cervical strain is to be rated under the prescribed criteria with or without symptoms such as pain (whether or not the pain radiates), with or without stiffness, and with or without aching in the area of the spine affected by residuals of injury or disease.  For a compensable rating those criteria require that either cervical forward flexion not greater than 40 degrees or combined range of cervical motion not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The Veteran meets none of these criteria.

It is evident that in promulgating the current regulation governing cervical strains  VA intended for the presence of pain to be taken into account in the rating formula. 68 Fed.Reg. 51454 -5 (Aug. 27, 2003) ("Pain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm.  Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine.")  As such, the Board finds that when judged against the evidence and the pertinent regulations as a whole 38 C.F.R. § 4.59 does not provide a separate basis to assign a compensable rating.  

In denying a compensable rating the Board has also considered the holding in Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), that the provisions of 38 C.F.R. § 4.59 are not limited to cases involving arthritis.  Again, however, the specific requirements of 38 C.F.R. § 4.71a, Diagnostic Code 5237 must be met. 

The Board has considered the decision in DeLuca.  The evidence of record, however, preponderates against finding that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current disability evaluations.  Again, "the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine."  68 Fed.Reg. 51454 -5 (Aug. 27, 2003)  Moreover, both the July 2005 and April 2010 examinations found no evidence of weakness or fatigue.  In addition, the July 2005 examination found no evidence of muscle spasms, and the April 2010 examination found the appellant able to perform all daily activities.  Hence, even when considering DeLuca and Cullen, the Board finds no basis for assigning a compensable rating.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  Accordingly, the claim is denied.
 
As to whether this case should be referred for an extrascheduler rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extrascheduler rating is warranted. 
 
The Veteran reports his cervical spine disability causes difficulties with lifting and sitting.  The Board notes, however, that the manifestations of his disability to include pain and other functional limitations on appeal are contemplated by the scheduler criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the scheduler rating criteria.  As for instance, for the cervical spine, the Board has considered the Veteran's limitation of motion, pain, and all other factors of regarding functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca, in considering what rating is in order.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the scheduler criteria.  Finally, there is no evidence that the appellant's cervical strain has necessitated frequent hospitalization or caused a marked interference with employment.  Therefore, referral of the case for extra-scheduler consideration is not in order.


ORDER

Entitlement to a compensable rating between June 1, 2005 and April 20, 2010 for a cervical strain is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


